Citation Nr: 1533969	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  11-33 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for an acquired psychiatric disorder (previously characterized as a mental condition), to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and V.U.


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).

Below, the Board initially discusses jurisdiction of this issue on appeal.  In summary, the issue on appeal was denied in a prior final decision.  Normally, in such situations, new and material evidence would be required prior to the Board considering the merits of the issue.  Here, as discussed in greater detail below, relevant service records were subsequently associated with the file, and thus, reconsideration of this appeal on a de novo is warranted.  See generally 38 C.F.R. § 3.156(c).

Additionally, the record reflects the Veteran has psychiatric diagnoses other than PTSD.  To ensure that any diagnosis of a psychiatric disability is considered, the Board has characterized the issue as a claim of service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 6-7 (2009) (finding that the scope of a claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

A hearing was held before the undersigned in February 2015.  A transcript of the hearing is of record.  At this hearing, by the Veteran's signed consent, as allowed by relevant regulation, he was represented by an attorney associated with his attorney-representative.  See February 2015 VA Form 21-22a, Appointment of Individual as Claimant's Representative.  

At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence to support his claim.  In April and May 2015, the Veteran's attorney requested two separate thirty-day extensions of the abeyance period to allow more time to obtain additional evidence.  The undersigned granted both extension requests.  In June 2015, the Veteran's attorney submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) review.

In written argument submitted in February 2015, the Veteran's attorney requested that the Veteran's claim seeking entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) be addressed in conjunction with his claim of service connection for an acquired psychiatric disorder.  The Veteran's claim seeking TDIU was denied by the RO in a December 2014 decision.  Currently, the Veteran has not filed an appeal of that decision.  Therefore, the issue of TDIU is not before the Board and will not be addressed further in this decision.

The issue of service connection for tinnitus was raised by the Veteran's representative at the February 2015 hearing, but has not been adjudicated by the AOJ.  See Board Hearing Tr. at 23.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

There is also an indication in the record that the Veteran may not have received notification of the December 2014 rating decision.  A January 2015 notice of returned mail indicates that the December 2014 decision was returned as undeliverable.  The record does not indicate whether the AOJ re-sent the letter to the Veteran's current address of record.  To ensure that due process procedures are followed, the AOJ should take any action deemed necessary to ensure that the Veteran and his attorney receive appropriate notice of the December 2014 rating decision.  See 38 C.F.R. § 3.103(b).
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.

The issue on appeal, reconsidered pursuant to 38 C.F.R. § 3.156(c), is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence subsequently added to the claims file after a final September 1993 rating decision includes service personnel records that are relevant to the claim for psychiatric disability; these relevant personnel records that have been added to the file require further reconsideration of the claim.


CONCLUSION OF LAW

As relevant service personnel records were received subsequent to the September 1993 rating decision, the claim for service connection for a mental condition should be reconsidered.  38 U.S.C.A. §§ 501, 5108 (West 2014); 38 C.F.R. § 3.156(c) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 1993, the RO denied a claim of service connection for a mental condition.  The Veteran did not complete an appeal of this decision and it became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103 (2014).  The June 2010 rating decision that is on appeal indicated that the Veteran's claim was being reopened and that service connection for PTSD was being denied on the merits.  Notably, in December 2014, although the claim of service connection for PTSD was on appeal to the Board, the RO issued a rating decision that found that new and material evidence was not of record to reopen a claim of service connection for a mental condition.  Generally, new and material evidence is required to reopen a finally adjudicated claim.  38 C.F.R. § 3.156(a).  It is on this basis that the above issue is characterized as one before the Board on the basis of an application to reopen on the basis of new and material evidence.  In this case, however, subsequent to the September 1993 rating decision, VA received relevant service personnel records that existed and had not been associated with the record at the time of the September 1993 denial.  Consequently, the claim must be reconsidered pursuant to 38 C.F.R. § 3.156(c).  In the below remand, the Board details the additional development that is necessary prior to reconsideration on the merits.


ORDER

Based on the receipt of relevant service personnel records, the claim for service connection for an acquired psychiatric disorder will be reconsidered; this claim in allowed to this extent only.


REMAND

Before the Board can adjudicate the Veteran's claim on the merits, additional development is required.

A.  Service Records

A March 1975 service treatment record (STR) indicates that the Veteran was seen for treatment.  He had been hitting his head against a locker, was waving his hands around, and was saying that he was going to kill someone.  The STR notes that he was admitted to 673.  A separate March 1975 clinical record cover sheet indicates that he was admitted for nondependent abuse of alcohol.

At the February 2015 hearing, the Veteran testified that this incident occurred when he was stationed in Germany after he had gone out drinking with some friends.  He indicated that he only had one drink, but started to feel dizzy and thought someone might have put something in his drink.  He started hearing voices at that time.  He reported that he was admitted to the Cape Town Germany Hospital for one to two weeks for mental problems.  Board Hearing Tr. at 9-10.  

The claims file does not contain any records from Cape Town Germany Hospital and there is no indication that these records have been requested.  As these records could be pertinent to the Veteran's claim, they should be requested on remand.  

B.  Social Security Administration (SSA) Records 

An April 2012 SSA inquiry indicates the Veteran has been entitled to SSA benefits since April 1992 for a disability with an onset date in October 1991.  In an August 2010 statement, the Veteran's significant other, V.U., indicated that the Veteran was receiving SSA for a post-service head injury and for his psychiatric disability.  The record reflects the AOJ requested records from the SSA in April 2012; however, there is no indication that SSA ever responded to this request or that the AOJ made any follow-up requests.  VA's duty to assist requires that efforts to obtain records from a Federal department or agency shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(c)(2).  Since SSA records could be pertinent to the Veteran's claim of service connection for an acquired psychiatric disorder, further attempts should be made to obtain them on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

C.  Treatment Records

The record reflects the Veteran receives treatment at VA facilities in Athens and Augusta, Georgia.  The most recent treatment records from these facilities are from January 2015.  As VA treatment records are constructively of record, updated records from these facilities should be obtained and associated with the claims file on remand.

Additionally, a January 2007 VA treatment record indicates the Veteran had a history of mental health treatment with E.T., Ph.D.  At the February 2015 hearing, V.U. testified that the Veteran had been seeing E.T. for treatment around 1990.  Board Hearing Tr. at 15.  Also, in June 2010, the Veteran submitted VA Form 21-4142, Authorization and Consent to Release Information to VA, for C.O., Ph.D. and Clairmont Hospital.  The record does not reflect that records from these treatment providers have been requested.  Therefore, an attempt should be made to obtain them on remand.  

D.  VA Examination

A January 2007 VA treatment record reflects psychiatric diagnoses of psychosis, not otherwise specified, schizophrenia, paranoid type, and psychosis due to medical condition.  A June 2007 VA treatment record shows a provisional diagnosis of PTSD.  

As noted above, the Veteran has indicated that he was treated in service in about March 1975 for mental health problems.  Additionally, service personnel records that have been associated with the claims file during the course of this appeal reflect that the Veteran was Absent Without Leave for a period of time in April 1975.  In July 1975, he received an expedited discharge from service because of a failure to meet acceptable standards for continued military service.  A June 1975 Recommendation for Honorable Discharge, Expeditious recommends an expedited discharge citing to issues of education and aptitude.

Statements from the Veteran's friends and family indicate that they observed a change in the Veteran's personality after his discharge from service.  In a January 2015 statement, the Veteran's brother, L.S., indicated that he observed changes in the Veteran's behavior after service.  He reported that he and the Veteran used to be close, but that the Veteran became a different person after service, almost a stranger.  L.S. observed that the Veteran now does not like to be around people.  

In a February 2015 statement, the Veteran's cousin, I.W., stated that prior to service, the Veteran had always worked two jobs, paid his bills, was very responsible, and was very close to his family.  Subsequent to service, the Veteran always seemed depressed, would constantly move and change his phone number and did not visit with his family anymore.  

The Veteran's friend, E.B., stated in February 2015 that he grew up with the Veteran and that he was always full of joy and loved being with his friends and family.  E.B. noticed after the Veteran came back from service that he kept to himself a lot more and acted strange.  He indicated that he sometimes noticed the Veteran talking to himself and that he would sometimes look at E.B. and others as if he did not know them.  

At the February 2015 hearing, V.U. testified that she met the Veteran in 1990 and that she noticed that he was very jumpy and nervous and that he would sometimes tell her that he saw things that were not there.  She indicated that she told him he should seek treatment.  Board Hearing Tr. at 14.  

These lay witnesses are competent to provide evidence regarding what they have observed about the Veteran's behavior since service.  For purposes of this remand, the Board also finds their statements to be credible.

The record reflects that the Veteran experienced a post-service work-related traumatic brain injury in 1991.  Records from the Decatur Hospital show that from November 1992 to February 1993 he was hospitalized for treatment of both physical and mental residuals of this injury.  A February 1993 discharge summary indicates that testing suggested he had an avoidant/schizoid diagnosis on Axis II along with possible dysthymia and generalized anxiety disorder on Axis I.

Since there is evidence the Veteran has a current psychiatric disability, an indication of an event in service, and lay statements indicating behavior changes after service, remand is necessary to obtain a VA examination to assess the etiology of the Veteran's psychiatric disorder.  38 C.F.R. § 3.159(c)(4)(i); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that a final rulemaking recently amended § 4.125(a), effective August 4, 2014, to state that diagnosis of a mental disorder must conform to DSM-5, not DSM-IV.  80 Fed. Reg. 14,308 (Mar. 19, 2015).  However, the applicability date of the rulemaking indicates that the revision is not applicable where a case was pending before the Board on or before August 4, 2014 (i.e., certified for appeal to the Board on or before August 4, 2014) even if such claims are subsequently remanded to the AOJ.  See id.  Since the Veteran's case was pending before the Board on August 4, 2014, DSM-IV is applicable to his case, and the examination should be completed using DSM-IV.

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain any identified private treatment records regarding treatment for a psychiatric disorder, including records from E.T., Ph.D., C.O., Ph.D., and Clairmont Hospital.  

2.  Request from the appropriate depository(ies) clinical records from the Cape Town Germany Hospital for admission for mental health treatment in about March 1975.

3.  Request and obtain from the SSA all documents pertaining to any application by the Veteran for SSA disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering any decision or determination.

4.  Obtain any pertinent VA treatment records from the Charlie Norwood VA Medical Center in Augusta, Georgia and the VA Outpatient Clinic in Athens, Georgia from January 2015 to the present.

5.  If any of the records requested in items 1-4 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

6.  After completing the development requested in items 1-5, schedule the Veteran for a VA psychiatric examination to determine the etiology of any current psychiatric disorder.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.

The entire claims file should be made available to and be reviewed by the examiner (i.e., the Veteran's VBMS eFolder and any relevant records in the Veteran's Virtual VA eFolder). 

The examiner should specifically respond to the following questions:

(a)  Does the Veteran have a diagnosis of PTSD under DSM-IV?

(b)  If the answer to (a) is yes, then is it at least as likely as not (50 percent probability or greater) that PTSD is related to any incident of military service?

(c)  For any other psychiatric diagnoses, to include schizophrenia and psychosis, is it at least as likely as not (50 percent probability or greater) that any chronic psychiatric disorder is causally or etiologically related to the Veteran's active service.

(d)  For the diagnoses of schizophrenia, psychosis, not otherwise specified, and psychosis due to medical condition, is it at least as likely as not (50 percent or greater) that any of these diagnoses became manifest during the Veteran's initial post-service year?

For purposes of these questions, the examiner should consider the Veteran's friends and families statements regarding their observations of the Veteran after service.  Additionally, the examiner should comment on the effect, if any, of the 1991 intercurrent work-related injury reflected in the record.

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  If the examination requested in item 6 results in a diagnosis of PTSD, then undertake any additional development deemed necessary to corroborate the stressor upon which the diagnosis was made.

8.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


